Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 05/31/2022 overcomes the previously raised Objections to the Specification, Claim Objections and 112 rejections. Additionally, applicant’s amendments incorporating previously indicated allowable subject matter to the independent claims overcomes the prior art, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-6, 8 and 10-19 (17 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are: Geiser (US 4,634,094), Netzer (US 10,156,299), Oka (US 6,488,262), Ito (US 6,237,892), Duelli (US 6,471,181), Ehrne (US 8,215,612), lwabuchi (US 10,364,901) and Rattigan (US 2,895,709). Geiser and Netzer at first glance appears to teach the key feature of claimed invention wherein the closure member first contacts a portion of the valve seat in an intermediate position and then tilts to the closed position. However, on closure inspection, notice that Geiser is a butterfly type of valve rather than the claimed gate valve (a valve requiring a linear drive unit capable of adjusting the closure element in at least two adjustment directions essentially orthogonally to the opening axis along an adjustment axis, which requires the valve to be of the L-type gate valve which are well known in vacuum valves), whereas Geiser teaches a pendulum-type gate valve where it operating movement is different to the gate valve of the claimed invention. Oka, Ito, Duelli, Ehrne and lwabuchi teaches the general state of the art of vacuum gate valves. Notice that the structure and operation, in particular the guiding structure and how the valve tilts are different to the claimed invention. Rattigan teaches of a gate assembly comprising similar structure and function as the claimed invention (see the rejections in the previous Office Action for more details). However, notice that the structure and function of the guide and the coupling unit are different to the claimed invention. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the vacuum valve (10) having the closure element (14/14'), the closure side (15), the coupling unit (20), the valve wall (12/12'), the linear drive unit (30), the opening axis (O), the adjustment axis (V), the open position (Fig. 1a), the intermediate position (Fig. 1b), the closed position (Fig. 1c), the guide (26/26') and the guide element (25/25') in combination with all the limitations as claimed in claims 1-6, 8 and 10-19 and as shown in at least Figs. 1a-1c of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753